DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 10/11/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to search both of the inventions.  This is not found persuasive because Invention II contains manufacturing steps that would require searching in a separate classification from Invention I. The mask and exposure processes described in Invention II are not inherent to the device itself and require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2019/0073509) in view of Lai et al. (US 2018/0031742).
	In regard to claim 1, Chien et al. teach a display substrate having a fingerprint identification region comprising: an array substrate (element 100), and a light shielding layer disposed at a side of the array substrate and at least located in the fingerprint recognition region (element 400); wherein a portion of the light shielding layer located in the fingerprint recognition region is provided with light transmission holes (fig. 1 element 410), and the light transmission holes is configured to provide a transmission channel for fingerprint imaging  light (paragraph 19) but does not teach wherein the material of the light shielding layer is an insulating material and a plurality of light transmission holes.

	The two are analogous art because they both deal with the same field of invention of fingerprint detection. 
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. with the sensor and light shielding of Lai et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chien et al. with the sensor and light shielding of Lai et al. because it would reduce the thickness of the device.
In regard to claim 2, Lai et al. teach a plurality of fingerprint acquisition devices disposed at a side of the array substrate away from the light shielding layer (fig. 3); wherein each of the plurality of fingerprint acquisition devices is corresponding to at least one of the plurality of light transmission holes, and each fingerprint acquisition device is configured to collect the fingerprint imaging light transmitting through at least one corresponding light transmission hole.
	In regard to claim 9, Chien et al. teach wherein the array substrate includes a base substrate and a plurality of thin film transistors disposed on the base substrate (element 300); and the light shielding layer covers on surfaces of the plurality of thin film transistors away from the base substrate (fig. 1, element 400 covers transistor), and the light shielding layer is configured to planarize sides of the plurality of thin film transistors away from the base substrate.
	In regard to claim 20, Chien et al. teach a display apparatus (paragraph 4).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. in view of Lai et al. further considered with Smith et al. (US 2017/0017824).
In regard to claim 3, Chien et al. and Lai et al. teach all the elements of claim 3 except an electrode layer disposed at a side of the light shielding layer away from the array substrate; wherein the electrode layer is provided with a plurality of openings, and an orthographic projection of each of the plurality of light transmission holes on the array substrate is within an orthographic projection of one corresponding opening of the plurality of openings on the array substrate.
Smith et al. teach an electrode layer disposed at a side of the light shielding layer away from the array substrate (fig. 6); wherein the electrode layer is provided with a plurality of openings, and an 
The three are analogous art because they all deal with the same field of invention of fingerprint detection. 
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. and Lai et al. with the electrode gap of Smith et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chien et al. and Lai et al. with the electrode gap of Smith et al. because it would improve detection accuracy of the device.
In regard to claim 4, Smith et al. teach wherein the electrode layer is lightproof (paragraph 60, metal electrode does not need to be transparent).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. in view of Lai et al. further considered with Smith et al. and Ma et al. (US 2019/0294849).
In regard to claim 5, Chien et al., Lai et al., and Smith et al. teach all the elements of claim 5 except wherein the array substrate includes a base substrate and a plurality of thin film transistors disposed on a surface of the base substrate facing the light shielding layer; the electrode layer includes a plurality of first electrodes; and each of the plurality of first electrodes is electrically connected to one corresponding thin film transistor of the plurality of thin film transistors.
Ma et al. teach wherein the array substrate includes a base substrate and a plurality of thin film transistors disposed on a surface of the base substrate facing the light shielding layer (fig. 6 transistors 31 and 32); the electrode layer includes a plurality of first electrodes; and each of the plurality of first electrodes is electrically connected to one corresponding thin film transistor of the plurality of thin film transistors (fig. 6, electrode of OLED connected to transistor 31).
The four are analogous art because they all deal with the same field of invention of fingerprint detection. 
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al., Lai et al. and Smith et al. with the circuit of Ma et al. The rationale is as follows: 
In regard to claim 6, Smith et al. teach a luminescent material pattern disposed at a side of each first electrode away from the light shielding layer so that there are a plurality of luminescent material patterns (fig. 6 element 607b), and a second electrode disposed at a side of each luminescent material pattern away from the first electrode so that there are a plurality of second electrodes (element 607a).
In regard to claim 7, Smith et al. teach wherein the plurality of second electrodes are electrically connected with each other, or the plurality of second electrodes have an integrated structure to form an integrated second electrode (fig. 6, the elements in the OLED display are connected); the plurality of second electrodes are transparent, or the integrated second electrode is transparent (fig. 6, ITO).
In regard to claim 8, Ma et al. teach a first planar layer (element 11).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the layers are required by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623